EXHIBIT 8.1 LIST OF SUBSIDIARIES NAME OF COMPANY COUNTRY OF ORGANIZATION DIRECT/INDIRECT OWNERSHIP PERCENTAGE Plaza Centers N.V. The Netherlands 62.5% (1) Elscint Holdings & Investment N.V. The Netherlands 100% Elbit Medical Technologies Ltd. Israel 90% (2) Elbit Plaza India Real Estate Holdings Limited Cyprus 50% (3)(4) Elbit Fashion Ltd. Israel 100% Elbit Plaza USA II, L.P. U.S.A. 50% (5) Approximately 56.90% on a fully diluted basis. Approximately 95.6% on a fully diluted basis. We hold 47.5% of the shares in EPI directly, and an additional 47.5% through PC. For additional information as to the joint venture signed between us and PC regarding EPI, see “Item 4.B Business Overview - Residential Projects.” For details as to the grant of 5% of EPI’s equity to Mr. Abraham (Rami) Goren, our former Executive Vice Chairman of the board of directors, see "Item 6.B. Directors, Senior Management and Employees - Compensation of Directors and Officers - Agreements with our Former Executive Vice Chairman." We hold 50% in Elbit Plaza USA II, LLP directly, and an additional 50% through PC.
